Citation Nr: 0522891	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for bursitis of the 
shoulders, bilateral.  

3.  Entitlement to service connection for a bilateral elbow 
disability (other than the already service-connected 
epicondylitis of the left elbow), to include bursitis and 
arthritis.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for residuals of a 
vasectomy.  

6.  Entitlement to service connection for cataracts, 
bilateral.  

7.  Entitlement to service connection for keratitis, 
bilateral.  

8.  Entitlement to service connection for a disability of the 
right lower leg.  

9.  Entitlement to service connection for osteoarthritis of 
the left hip.  

10.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a cervical sprain.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease and residuals of a 
sprain of the lumbar spine.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease and chondromalacia 
of the right knee.  

13.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease and chondromalacia 
of the left knee.  

14.  Entitlement to an initial disability rating in excess of 
10 percent for a urinary tract disorder with frequent 
urination.  

15.  Entitlement to an initial compensable disability rating 
for allergic rhinitis with sinusitis.  

16.  Entitlement to an initial compensable disability rating 
for bronchitis or reactive airway disease).  

17.  Entitlement to an initial compensable disability rating 
for epicondylitis of the left elbow.  

18.  Entitlement to an initial compensable disability rating 
for residuals of a right foot sprain.  

19.  Entitlement to an initial compensable disability rating 
for a pterygium of the right eye.  

20.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the right hip.  

21.  Entitlement to an initial compensable disability rating 
for hemorrhoids.  

22.  Entitlement to an initial compensable disability rating 
for muscle contraction headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1982 to November 30, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a 
cardiovascular disorder, a bilateral elbow disability (other 
than epicondylitis of the left elbow), a bilateral shoulder 
disability, a bilateral hip disability (other than 
degenerative joint disease of the right hip) a bilateral 
hearing loss disability, and a disability of the right lower 
leg; and entitlement to initial compensable ratings for 
epicondylitis of the left elbow, degenerative joint disease 
of the right hip and a ptergyium of the right eye are 
addressed in the REMAND appended to this decision.  These 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate these claims.  

2.  The competent medical evidence establishes that the 
veteran underwent an  in-service vasectomy, which was 
ameliorative in nature, and resulted in no additional 
disability or unexpected residuals.  

3.  The competent medical evidence establishes that the 
veteran does not have a cataract or keratitis of either eye.  

4.  The competent medical evidence establishes that the 
service-connected residuals of a cervical sprain do not 
result in more than moderate limitation of motion, with 
forward flexion to 45 degrees and a combined range of motion 
of the cervical spine of 265 degrees.  

5.  The competent medical evidence establishes that the 
service-connected degenerative joint disease and residuals of 
a sprain of the lumbar spine do not result in more than a 
slight limitation of motion, with forward flexion to 90 
degrees and a combined range of motion of the lumbar spine of 
275 degrees, and the preponderance of the evidence is against 
more than a slight lumbosacral strain.  

6.  The competent medical evidence shows that the service-
connected degenerative joint disease and chondromalacia of 
the right knee are manifested by complaints of pain without 
object evidence of functional impairment; there is no medical 
evidence of instability, subluxation or any appreciable 
limitation of motion.  

7.  The competent medical evidence shows that the service-
connected degenerative joint disease and chondromalacia of 
the left knee are manifested by complaints of pain without 
object evidence of functional impairment; there is no medical 
evidence of instability, subluxation or any appreciable 
limitation of motion.   

8.  The competent medical evidence shows that prior to April 
1, 2004, the service-connected urinary tract disorder with 
frequent urination was manifested by daytime voiding interval 
between 2 and 3 hours or awakening to void 2 times per night.  

9.  The competent medical evidence shows that as of April 1, 
2004, the service-connected urinary tract disorder with 
frequent urination was manifested by awakening to void 
approximately 4 times a night.  

10.  The competent medical evidence does not demonstrate 
manifestations, which approximate daytime voiding interval 
less than 1 hour, or awakening to void 5 or more times per 
night.  

11.  The competent medical evidence shows that the service-
connected allergic rhinitis with sinusitis (is manifested by 
a mildly hyperemic nose and nasal mucosa, and some tenderness 
of both frontal and paranasal sinus areas; there is no 
evidence of nasal crusting, obstruction, or polyps; there is 
no indication of incapacitating episodes of sinusitis, nor is 
there evidence of three to six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

12.  The competent medical evidence shows that the service-
connected bronchitis or reactive airway disease is manifested 
by complaints of shortness of breath with activity, with 
Forced Expiratory Volume in one second (FEV-1) of 142 percent 
predicted, the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 95 percent, 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 102-percent predicted, on 
pulmonary function tests.  

13.  The competent medical evidence shows that the service-
connected residuals of a right foot sprain are manifested by 
complaints of pain on prolonged walking and running, without 
objective evidence of loss of motion or other functional 
impairment.  

14.  The competent medical evidence shows that the service-
connected hemorrhoids are manifested by one mild hemorrhoid, 
which is not large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; or which 
has persistent bleeding and with secondary anemia, or 
fissures.  

15.  The competent medical evidence shows that the veteran's 
service-connected muscle contraction headaches are manifested 
by complaints of pain, without prostrating attacks.  


CONCLUSIONS OF LAW

1.  Residuals of a vasectomy were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306(b)(1) (2004).  

2.  Bilateral cataracts and keratitis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of a cervical sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.14, 4.40, 4.45, and Codes 5290 
(2003) and 5237  (2004).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease and residuals of 
a sprain of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, and Codes 5010, 5292, 5295 
(2003) and 5237, 5242 (2004).  

5.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease and 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.20, 4.40, 4.45, 4.59 and Codes 5003, 5260, 
5261 (2004); VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-
2004. 

6.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease and 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.20, 4.40, 4.45, 4.59 and Codes 5003, 5260, 
5261 (2004); VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-
2004.  

7.  Prior to April 1, 2004, the criteria for an initial 
disability rating in excess of 10 percent for a urinary tract 
disorder with frequent urination were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.115a, Codes 7515, 7527 (2004).  

8.  As of April 1, 2004, the criteria for a 20 percent 
disability rating for a urinary tract disorder with frequent 
urination have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a, Codes 
7515, 7527 (2004).  

9.  The criteria for a disability rating in excess of 20 
percent for a urinary tract disorder with frequent urination 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.115a, Codes 7515, 7527 
(2004).  

10.  The criteria for an initial compensable disability 
rating for allergic rhinitis with sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.31, 4.97, Codes 6510-6514, 6522 
(2004).  

11.  The criteria for an initial compensable disability 
rating for bronchitis or reactive airway disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.31, 4.97, Code 6600 (2004).  

12.  The criteria for an initial compensable disability 
rating for residuals of a right foot sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.20, 4.31, 4.40, 4.45, 4.71a, Code 5284 (2004).  

13.  The criteria for an initial compensable disability 
rating for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 7336 
(2004).  

14.  The criteria for an initial compensable disability 
rating for muscle contraction headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§ 4.20, Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of April 2003 discloses that 
it complied with all the requirements as described by the 
Court with respect to the issues addressed in this decision.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claims; that he should 
give VA everything he had pertaining to the claims.  The 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case because the initial rating decision 
was largely favorable and it would have been detrimental to 
the veteran to delay the favorable decisions.  The veteran 
was notified of the decision in December 2002 and filed his 
notice of disagreement in January 2003.  The VCAA notice on 
the appealed issues was promptly sent in April 2003.  The 
file reflects a continuous flow of information to the 
veteran.  The rating decision, the notice letter accompanying 
the rating decision, the April 2003 VCAA letter, the 
statement of the case, and the discussion during the May 2004 
RO hearing, notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Any deficits in 
the original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  
Mayfield, supra. 

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  Post service 
medical records from the service department have been 
received.  VA records have been obtained.  The veteran has 
been examined by VA and these evaluations provide adequate 
findings upon which to address the claims adjudicated in this 
appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claims decided herein.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) for the holding that 
VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evidence  The evidence in this case includes the service 
medical records, post service treatment records made at 
military facilities for the retired veteran, medical records 
from private care providers, VA clinical records and 
examination reports, and the veteran's sworn testimony by way 
of videoconference hearing to a Decision Review Officer at 
the RO.  The evidence will not be detailed here, but the 
pertinent evidence will be discussed below in the section 
pertaining to each claimed disability.  

Service Connection  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002).  Analysis of this provision discloses that 
there are three essential elements, which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Residuals of a Vasectomy

At his May 2004 RO hearing, the veteran testified that, while 
it was true that his vasectomy was voluntary, he subsequently 
had occasional residual symptoms, to include pain, soreness 
and itching.  

The report of the July 2002 VA predischarge examination shows 
the veteran reported pain in the right and left lower 
abdominal quadrants, which he attributed to a vasectomy in 
2000.  The abdomen was soft, benign, and without 
hepatosplenomegaly, masses, tenderness or hernias.  Genital 
examination was deferred.  The diagnosis was that a vasectomy 
condition was not documented.  

The veteran was afforded a VA genitourinary examination in 
April 2003.  He reported urinary frequency, a slow stream and 
a feeling of inadequate emptying for two years.  Past 
surgical history included a vasectomy, circumcision, and a 
laparotomy after sustaining an abdominal stab wound.  His 
abdomen, liver, spleen, anus, perineum and rectum were 
normal.  There were no hernias.  There were normal findings 
for the scrotum, epididymis, testes, urethral meatus, and 
penis.  The prostate gland was grade 1 enlarged, with a 
smooth surface and no nodules.  There was no tenderness.  Its 
consistency was firm.  The seminal vesicles were not 
palpable.  There were no other significant findings.  The 
prostate screening antigen and creatinine levels were within 
normal limits and urinalysis was normal.  The assessment was 
benign prostatic hypertrophy with moderate obstructive 
symptoms.  Service connection has been granted for a urinary 
condition with frequent urination.  

X-rays of the pelvis, in April 2004, disclosed metallic clips 
in the scrotum.  

Analysis  A voluntary vasectomy, by itself, is not a disease 
or injury, in line of duty, within the meaning of the law 
providing compensation benefits.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  The retained metallic 
clips are part of the voluntary procedure and do not 
demonstrate any residual, compensable disability.  Further, 
while the veteran may have occasional pain, soreness and 
itching, he does not have the medical expertise to diagnose 
these symptoms as being residuals of his vasectomy.  
38 C.F.R. § 3.159(a) (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  In particular, he lacks the expertise to 
distinguish these symptoms from his service-connected 
genitourinary disability.  The medical reports provide 
competent evidence to the effect that the veteran does not 
have genitourinary symptoms other than those due to his 
service-connected genitourinary disability.  These reports 
constitute a preponderance of evidence against the claim.  

The Board further notes that the usual effects of medical or 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

The veteran underwent an elective vasectomy in service; it 
was not performed because of any disease or injury.  In 
addition, the medical evidence shows no superimposed 
pathology or disability resulting from the surgery which was 
aggravated by active duty.  Simply put, the in-service 
vasectomy was ameliorative in nature, and resulted in no 
additional disability.  Consequently, service connection for 
residuals of a vasectomy is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a vasectomy, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Bilateral Cataracts and Keratitis

On VA predischarge examination in July 2002, the veteran 
complained of "weak eyes".  His records were reviewed and 
noted to show that he had had problems with conjunctivitis 
and bilateral pterygiums.  There was no documentation for 
cataracts.  Examination showed his eyes had full ocular 
movement.  The pupils were reactive to light and 
accommodation.  The scleras were clear.  Diagnoses were 
bilateral pterygium, and left eye iritis and conjunctivitis.  

A report from a private optical shop shows the veteran was 
seen in April 2003.  He complained of blurred vision, watery 
eyes and headaches.  He gave a history of cataracts and pain 
in both eyes.  Visual acuity was measured as 20/50, 
correctable to 20/20 in the right eye, and 20/60, correctable 
to 20/60 in the left eye.  The examination led to diagnoses 
of hyperopia and presbyopia.  Neither cataracts nor keratitis 
were diagnosed.  

On a VA clinical note, dated in April 2003, a nurse 
practitioner reported that cataracts were apparent in both 
eyes.  Vision was normal.  Pupils were equal and reactive to 
light and accommodation.  Fundi were not remarkable.  The 
diagnosis was vision problems.  

The veteran was seen by a VA ophthalmologist in June 2003.  
The veteran reported that he had been told he had cataracts 
by a private optical shop.  Corrected visual acuity was 20/25 
in both eyes.  Slit lamp examination showed both eyes had 
clear corneas and lens, and normal conjunctivae and irises.  
Other examination findings included a clear vitreous, flat 
macula, and vessels and periphery within normal limits, for 
both eyes.  The assessment was that there were normal 
findings for both eyes.  

The veteran testified, during his May 2004 RO hearing, that 
he had had cataracts, although he did not currently have 
them.  He also testified that he was treated for keratitis 
while on active duty and that his eyes hurt.  They were also 
dry.  

The report of the June 2004 VA eye examination shows that 
binasal pingueculae and not pterygia, were documented in 
March 1987.  There was a residual corneal scar from the 
removal of a metallic foreign body in October 1997.  (A claim 
for service connection for a right corneal scar is raised by 
the record; the Board addresses this matter further in the 
remand below.)  All other eye examinations and eye notes were 
for bifocal presbyopia.  The veteran complained of blurry 
vision, tearing and itching.  Examination showed the 
veteran's best corrected visual acuity to be 20/20.  There 
were no afferent pupillary defects.  Extraocular muscles were 
unrestricted in both eyes.  Slit lamp examination revealed a 
trace of arcus in both eyes.  The cornea did have a corneal 
scar with residual rust inferior to the visual axis of the 
right eye.  The left eye was clear.  The conjunctive had 
pinguecula in both eyes, but not pterygia.  The irises were 
normal.  The lenses had a trace of nuclear sclerosis in both 
eyes.  Dilated funduscopic examination showed the vitreous 
was clear and the macula had normal vessels and intact 
periphery, in both eyes.  The diagnosis was normal ocular 
health and no pterygium present and the veteran had mild 
pinguecula, which were not affecting vision, nor were they 
disabling.  

Analysis  During his RO hearing, the veteran was unclear as 
to the diagnoses for his eyes.  In reviewing the entire 
record, the overwhelming preponderance of the evidence is 
against a current diagnosis of cataracts or keratitis.  While 
a nurse practitioner noted cataracts in April 2003, the June 
2003 and June 2004 VA examinations noted no such eye 
disorder.  These latter evaluations are more probative to the 
question of current diagnoses of cataracts and keratitis 
because they are more thorough in nature with detailed eye 
findings and they are more recent.  The June 2004 examination 
also considered the veteran's medical history and claims 
folder.  The examiner's assessment was normal ocular health.  
Therefore, the Board must conclude that the preponderance of 
evidence shows the veteran does not have cataracts or 
keratitis.  Service connection cannot be granted if the 
veteran does not have the claimed disabilities.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for cataracts or keratitis, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Evaluations

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved, as with the claims for higher 
initial ratings addressed in this decision, is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.
 
Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Cervical Sprain

Criteria  During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The amendments effective September 23, 
2002 are not applicable here; as explained in more detail 
below, because service connection is not in effect for 
degenerative disc disease of the spine.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  There is nothing in the cited legal authority 
from giving the veteran consideration of both the old and new 
regulations for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004). 

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
Unfavorable ankylosis of the entire cervical spine will 
be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;
Forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis will be rated as 20 percent disabling; 
Forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height will be rated as 10 percent disabling.  
Note(2): Normal cervical spine motion is: flexion from 
zero to 45 degrees, extension 0 to 45 degrees, left and 
right lateral flexion from zero to 45 degrees, and left 
and right lateral rotation from zero to 80 degrees.  The 
combined range of motion of the cervical spine is 340 
degrees.  
38 C.F.R. § 4.71a (2004).  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003) 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

Background  On the July 2002 VA predischarge examination, the 
veteran reported that he had neck pain pretty much on a daily 
basis, since a 1985 accident.  The pain level was said to be 
3/10, worse with standing, and better with relaxation.  The 
examiner found forward flexion to be 30 degrees and extension 
to be 30 degrees.  Lateral motion was 10 degrees to the right 
and left.  There was nuchal tenderness over the trapezius 
muscle groups and the nuchal muscles, bilaterally.  There was 
no spasm or crepitus.  The diagnosis was a chronic cervical 
sprain.  

Service department computerized tomography of the cervical 
spine, in August 2002, was negative.  The paravertebral soft 
tissues were unremarkable.  

A VA clinical note, dated in April 2003, states that the 
veteran's neck was supple with a good range of motion.  

April 2004 VA X-ray studies showed narrowing at C5-6, with 
minimal osteophytic changes.  

At his May 2004 RO hearing, the veteran gave sworn testimony 
to the effect that he felt a higher rating was warranted 
because certain turning motions caused pain.  He testified 
that he experienced pain on a daily basis.  He told of using 
heat and medication to relieve symptoms.  

On the July 2004 VA examination, the veteran reported 
constant, severe neck pain with flare-ups approximately once 
a week, depending on activity.  Examination of the neck 
showed forward flexion to be 45 degrees, with some discomfort 
noticed.  Backward extension went to 40 degrees with 
discomfort.  Lateral flexion was 30 degrees to the right and 
left with discomfort felt.  Rotation was to 60 degrees with 
increased discomfort.  There was no muscle spasm.  The 
examiner estimated that during repetitive motion of the 
veteran's neck, in flexion, there was going to be about a 10 
percent reduction of flexion, but no functional impairment.  

Analysis  The Board notes at the outset that service 
connection is not in effect for degenerative disc disease of 
the cervical spine.  Moreover, the medical evidence shows no 
such disability.  As such, there is no basis for rating the 
veteran's cervical spine disability under Diagnostic Code 
5293 (prior to September 26, 2003) or Diagnostic Code 5243 
(from September 26, 2003).  

First, considering the criteria in effect in November 2002, 
when the veteran completed his active service, the Board 
notes that the 20 percent rating was assigned for a moderate 
limitation of motion.  A higher rating would require a severe 
limitation of motion.  However, the examination findings, 
above, describe a limitation of motion which is no more than 
moderate, even considering the discomfort on motion and the 
10 percent reduction with repetitive movement.  While the 
Board has considered the veteran's complaints and 
descriptions of his symptoms, the objective findings of the 
trained medical professionals are more probative in 
determining whether the criteria for a higher rating have 
been met.  Here, the examination reports provide the most 
probative evidence and establish by a preponderance of 
evidence that the cervical spine disability did not 
approximate the criteria for a higher rating, applicable 
before September 2003.  

Turning to the criteria which went into effect in September 
2003, the next higher rating, 30 percent, would require 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  The 
record does not show ankylosis.  Neither does the limitation 
of cervical spine motion approximate a restriction of forward 
flexion to 15 degrees.  Rather, the examinations reports 
establish that forward flexion is 45 degree range, which is 
defined as normal.  There are some slight deficits in the 
other motions and the combined range of motion of the 
cervical spine is 265 degrees.  This does not approximate the 
new criteria for a higher rating.  So, while the veteran's 
complaints have been considered, the medical reports provide 
a preponderance of evidence, which establish that the 
service-connected cervical spine disorder does not warrant a 
higher rating.  

There is no evidence of additional loss of motion of the 
cervical spine due to pain supported by objective findings, 
or weakness, fatigue, incoordination or flare-ups of such 
symptoms that resulted in additional loss of motion, to a 
degree that would support an initial or staged rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45 and 4.59; 
Deluca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Degenerative Joint Disease and Residuals of a Sprain of the 
Lumbar Spine

Criteria  As with the cervical spine, the Board again notes 
at the outset that service connection is not in effect for 
degenerative disc disease of the lumbar spine.  As such, 
there is no basis for rating the veteran's lumbar spine 
disability under Diagnostic Code 5293 (prior to September 26, 
2003) or 5243 (from September 26, 2003).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2004).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  As noted 
above, service connection is not in effect for degenerative 
disc disease of the spine, to include the lumbar segment, the 
criteria for rating intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and its amendments effective in 
September 2002 and September 2003 [Diagnostic Code 5243] are 
not applicable.

Before September 26, 2003, a lumbosacral strain was rated as 
10 percent disabling with slight subjective symptoms only.  A 
10 percent rating required characteristic pain on motion.  A 
20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

The rating criteria applicable to the lumbar spine, which are 
effective September 26, 2003, are set forth above in the 
section on the cervical spine.  

Background  On the July 2002 VA predischarge examination (the 
veteran was separated from service in November 2002), the 
veteran reported that a low back condition began in 1984, 
when lifting heavy equipment in the motor pool.  It pretty 
much continued on a daily basis.  The pain level was reported 
as 6/10, worse with flutter kicks, running, sitting, and 
lifting.  Medication and stretching helped.  It was noted 
that X-rays revealed sacralization at the L5 and S1 levels, 
with degenerative changes.  Examination disclosed flexion to 
95 degrees, extension to 25 degrees, with a 10 degree 
deficit, and right and left lateral motion to 25 degrees, 
with a 15 degree deficit.  There was tenderness to palpation 
and percussion at the L5-S1 interspace.  There were 1+ 
paraspinous muscle spasms.  Straight leg raising was positive 
at 60 degrees, bilaterally.  Gait was normal.  The diagnosis 
was low back pain secondary to degenerative joint disease, 
chronic sprain and sacralization of the lumbosacral spine.  

The December 2002 rating decision granted service connection 
for degenerative joint disease and residuals of a sprain of 
the lumbar spine, rated as 10 percent disabling.  

A VA clinical note, dated in April 2003, states that the 
veteran's back had a normal curvature.  There was no pain on 
pressure along the thoracolumbar spine.  No paraspinal muscle 
spasm was noted.  With vibration, there was mild tenderness 
in the lower back.  There was mild pain down the sides of the 
legs, bilaterally, on straight leg raising.  

The report of the April 2004 VA X-ray studies shows the 
thoracic spine had normal bony architecture, while the lumbar 
spine had minor osteophytic spurring throughout.  No other 
changes were seen.  The discs were within normal limits.  

The veteran testified at his May 2004 hearing that certain 
turning motions regularly caused lumbar pain.  He wore a 
corset for support and to relieve pain.  He also used 
medication.  

On his July 2004 VA examination, the examiner reviewed the 
claims folder and took his history from the veteran.  The 
veteran complained that his back symptoms had worsened, so 
that he now had constant severe pain.  The examiner noted 
that there were no signs of severe pain.  Lifting, twisting 
and prolonged walking reportedly aggravated the pain.  The 
veteran said he used a back brace daily.  The examiner found 
forward flexion to be 90 degrees with only discomfort felt on 
movement.  Backwards extension went to 35 degrees with only 
discomfort felt.  Right and left lateral flexion were 40 
degrees, with discomfort.  Rotation was to 35 degrees with 
only discomfort.  During repetitive lower back flexion, there 
was no sign of fatigability or changes in flexion.  The 
examiner estimated that, during acute flare-ups, there would 
be no change in flexion.  The doctor commented that he did 
not consider the veteran to have any incapacitation or 
functional impairment due to his lower back condition.  

Analysis  The current 10 percent rating is the maximum, which 
can be assigned for arthritis in a joint or spinal segment 
using the criteria of diagnostic codes 5003 or 5010.  A 
higher rating would require that the disability 
manifestations meet the criteria for rating a back 
disability.  As noted above, those criteria have changed.  

Turning first to the criteria in effect prior to September 
26, 2003, the current 10 percent rating would be appropriate 
for a slight limitation of lumbar spine motion.  The next 
higher evaluation, 20 percent, would require a moderate 
limitation of motion and the next, and highest evaluation 
based on limitation of lumbar motion, 40 percent, would 
require a severe limitation of motion.  38 C.F.R. Part 4, 
Code 5292 (2003).  While the veteran's description of his 
pain has been considered, the VA examination reports provide 
the most probative evidence as to the extent of the veteran's 
disability.  These reports demonstrate, by a preponderance of 
evidence, that the veteran's low back disorder never 
approximated a moderate limitation of motion.  38 C.F.R. 
§ 4.7 (2004).  Consequently, a higher rating could not be 
assigned under Diagnostic Code 5292.  

Considering the rating criteria for a lumbosacral strain 
(Diagnostic Code 5295) , in effect before September 26, 2003, 
the Board notes that the current 10 percent rating reflects a 
condition with characteristic pain on motion.  The next 
higher evaluation, 20 percent, required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  While some spasm was noted 
on the predischarge examination, there was no paraspinal 
muscle spasm on examination in April 2003.  Spasm has not 
been documented since service.  Further, the reports of the 
trained medical personnel document that the veteran did not 
have the limitations of motion required for 20 percent or 40 
percent evaluations for a lumbosacral strain.  Rather, the 
reports support the conclusion of the recent examiner that 
the service-connected back disability does not result in any 
incapacitation or functional impairment.  Therefore, the 
Board must conclude that the service-connected back disorder 
did not meet any applicable criteria for a higher rating 
prior to September 26, 2003.  

Considering the criteria effective September 26, 2003, the 
Board notes that the current 10 percent rating will be 
assigned where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness, 
not resulting in abnormal gait or abnormal spinal contour; 
or, there is a vertebral body fracture with a loss of 50 
percent or more in height.  

The next higher rating, 20 percent, requires forward flexion 
of the thoracolumbar spine to be greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Codes 5235 to 5243 (2004).  The veteran's limitation 
of spine motion has never met these restrictions.  On the 
most recent examination, in July 2004, thoracolumbar spine 
motion went to 90 degrees, far beyond the 60 degrees required 
for a higher rating.  The combined range of motion was 275 
degrees, well beyond the 120 degrees required for the higher 
rating.  

The question of whether there is additional functional 
impairment that can be attributed to pain, weakness, 
limitation of motion, and excess fatigability has been taken 
into account.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  
There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the lumbar spine to a degree that supports a rating 
in excess of 10 percent, nor is there medical evidence of any 
weakness, fatigue or incoordination that results in such a 
degree of limitation of motion.  As noted above, the VA 
clinician who examined the veteran in July 2004 specifically 
reported that there is no functional impairment due to the 
veteran's low back disability.

The veteran's complaints have been considered.  However, the 
medical reports provide the most probative evidence and they 
form a preponderance of evidence, which establishes that the 
service-connected lumbar spine disorder does not approximate 
any applicable criteria for a higher rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Degenerative Joint Disease and Chondromalacia of the Right 
and Left Knees

Criteria  Degenerative joint disease and chondromalacia of 
the right and left knees is currently rated by analogy to 
degenerative arthritis.  38 C.F.R. § 4.20 (2004).  Each knee 
is currently rated as 10 percent disabling.  See the rating 
criteria for Code 5003, above.  See also 38 C.F.R. § 4.59 
(2004), which identifies crepitus as evidence of painful 
motion warranting a compensable rating.  The Board notes that 
a compensable rating has been assigned.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2004).

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, limitation of extension to 20 
degrees warrants a 30 percent evaluation, limitation of 
extension to 30 degrees warrants a 40 percent evaluation, and 
limitation of extension to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.

Background  June 2002 service department X-rays were read as 
showing very minimal degenerative changes in the knees.  

The report of the July 2002 VA predischarge examination shows 
that the veteran complained of bilateral knee pains, worse 
with running, kneeling, and walking on uneven terrain, and 
sitting for prolonged periods.  X-rays were noted to reveal 
degenerative joint disease.  Examination showed right and 
left knees to have flexion to 140 degrees and extension to 0 
degrees.  Ligament stability was normal.  There was no 
tenderness.  Crepitus was 1+ in the right knee and 3+ in the 
left knee.  The diagnosis was bilateral knee pain secondary 
to degenerative joint disease and chondromalacia patellae.  

A VA clinical note, dated in April 2003, stated that the 
extremities had no joint deformities and the joints had a 
full range of motion.  

VA Clinical records of April 2004 show that the veteran was 
examined.  As to his knees, he complained of occasional 
puffiness, but he usually only had pain.  The knees had no 
swelling.  The pertinent diagnosis was diffuse arthralgias.  
The April 2004 VA X-rays of the veteran's lower extremities 
disclosed normal bone architecture.  

The report of the July 2004 VA examination reveals that the 
examiner reviewed the claims folder and took a detailed 
history from the veteran.  The veteran complained of constant 
severe pain; although, the examiner found no sign of current 
severe pain.  The veteran alleged daily flare-ups of pain, as 
well as pain at night.  He had not had any stiffness, 
swelling or redness.  He reported that his knees were 
unstable and felt weak.  There had been no give-outs or lock-
ups.  There was increased fatigue and lack of endurance.  
Prolonged walking, running or other continuous use reportedly 
made knee pain worse.  For both knees, the examiner noted 
that there was no knee pain on palpation or lateral motion of 
the patella.  Flexion was 140 degrees with only discomfort.  
Extension went to the 0 degree position without pain or 
discomfort.  No crepitus was noted in either knee.  Ligament 
examination was within normal limits.  McMurray's sign was 
negative for a meniscal tear.  There was no sign of fatigue 
or change on repetitive flexion of the knees.  It was the 
doctor's estimate that during flare-ups, there was no change 
or decrease in knee flexion.  The doctor went on to express 
the opinion that there was no functional impairment due to 
the knee disability.  

Analysis  On the July 2004 VA examination, the veteran 
complained that his knees caused severe pain; however, the 
examination findings did not support that claim.  The Board 
finds  that the objective findings of the trained medical 
professional who performed the July 2004 examination are 
significantly more probative than the veteran's complaints, 
when evaluating the extent of the disability.  Therefore, the 
Board has compared the examiners findings with the various 
criteria for evaluating knees.  There is no evidence of 
malunion of the femur or knee ankylosis ratable under 
diagnostic codes 5255 or 5256 (2004).  The medical reports 
establish that there is no recurrent subluxation or lateral 
instability, or other knee impairment ratable under 38 C.F.R. 
Part 4, Code 5257 (2004).  There is no evidence of damage to 
the meniscus of either knee.  To the contrary, the examiner 
reported that negative McMurray signs indicated no meniscal 
tear.  So, there is no basis to rate the knee under 
diagnostic codes 5258 or 5259, pertaining to meniscus damage.  

The relevant objective medical evidence shows that the 
veteran's knees had full flexion to 140 degrees, which is 
normal.  38 C.F.R. § 4.71, Plate II (2004).  There was no 
limitation of flexion, so this code does not provide a basis 
for a higher rating.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
while there is X-ray evidence of arthritis of both knees, 
there is no objective clinical evidence of instability of 
either joint.  Thus, separate ratings are not warranted under 
the cited legal authority.  There is also no medical evidence 
of subluxation of either knee.

The July 2004 VA examiner specifically ruled out any 
additional functional limitation of either knee.  Thus, the 
preponderance of the evidence is against any additional 
limitation of motion of either knee due to any other of the 
DeLuca factors, to include weakness, fatigueability and 
incoordination, to a degree that would support a rating in 
excess of 10 percent.  Accordingly, a rating in excess of 10 
percent is not warranted for either knee under the provisions 
of 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

Although the veteran complains of severe knee pain, the 
objective findings of the examiner are significantly more 
probative, considering his education and experience.  The 
medical reports provide a preponderance of evidence.  Since 
this preponderance of evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable 
and the appeal for ratings in excess of 109 percent for his 
right and left knee disorders must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A Urinary Tract Disorder With Frequent Urination

Criteria  The veteran's service-connected urinary tract 
disorder with frequent urination was rated as urinary 
frequency and assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.115a (2004).  The rating criteria were set forth in the 
December 2002 rating decision and again in the September 2004 
supplemental statement of the case.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  38 C.F.R. § 4.115a (2004).   

Background  On the July 2002 VA predischarge examination, the 
examiner reviewed the service medical records.  The veteran 
reported that he had to void every 2 to 3 hours, especially 
if he was running.  His glucose had been checked and he had a 
urinalysis, with no signs of infection.  He got up at night 
with some nocturia.  He reported drinking a lot of water.  
The diagnosis was frequent urination, etiology undetermined.  

A December 2002 rating decision granted service connection 
for a urinary condition, frequent urination.  A 10 percent 
rating was assigned by analogy to diagnostic code 7515, for 
bladder calculus.  38 C.F.R. § 4.20 (2004).  

The report of an initial clinical examination, dated in April 
2003, shows the veteran reported no hematuria or dysuria.  
The prostate was slightly enlarged and the diagnosis was 
prostatic hypertrophy.  

VA urology clinic notes from July 2003 show the veteran's 
prostate screening antigen (PSA) was within normal limits.  
Digital rectal examination disclosed a slightly enlarged 
prostate, without discreet nodules or masses palpated.  
Urinalysis had been within normal limits.  The provisional 
diagnosis was benign prostatic hypertrophy.  

The report of the August 2003 VA urology consultation shows 
the veteran stated that he had urinary frequency, a slow 
stream and a feeling of inadequate emptying for two years.  
There was no gross hematuria, urgency, incontinence, or 
history of urolithiasis.  There was frequency and nocturia 2 
to 3 times a night.  Genitourinary examination led to an 
assessment of benign prostatic hypertrophy, moderate 
obstructive symptoms.  

VA clinical records, dated April 1, 2004, show that the 
veteran reported that he got up to urinate 4 to 5 times a 
night.  The assessment was a history of prostate enlargement 
with nocturia.  VA urology notes, of May 2004, show the 
veteran complained of urinary hesitancy.  Medication provided 
minimal improvement.  His PSA was within normal limits.  
Digital rectal examination revealed an enlarged prostate.  
Urinalysis was normal.  The provisional diagnosis was 
prostatic enlargement.  

Analysis  The RO used diagnostic code 7515, which is for 
calculus in the bladder, which is rated a voiding 
dysfunction.  There is no evidence of calculus in the 
bladder.  However, there is evidence of prostate enlargement, 
which is ratable under code 7527.  That disability is rated 
as voiding dysfunction or urinary tract infection.  A higher 
rating for voiding dysfunction, 20 percent or more, would 
require the wearing of absorbent materials and this is not 
indicated by the evidence.  In fact, the August 2003 
consultation reported no incontinence, the condition which 
would require wearing a pad.  Thus, the preponderance of 
evidence shows that a higher rating is not warrant based on 
voiding dysfunction.  Considering urinary tract infection, 
the next higher rating is 30 percent, which requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Since there is no 
competent medical evidence that the disability results in 
recurrent symptomatic infection, requires drainage or 
frequent hospitalization, or requires continuous intensive 
management, there is no basis for a higher rating under the 
criteria for urinary tract infection.  

The December 2002 rating decision granted service connection 
for a urinary condition, frequent urination, and that grant 
was based on a diagnosis of frequent urination, etiology 
undetermined.  Thus, the Board finds that the provisions for 
rating urinary frequency are more closely analogous to the 
service-connected diagnosis than any other criteria.  
38 C.F.R. §§ 4.20, 4.115a (2004).  

In July 2002, the veteran reported that he had to void every 
2 to 3 hours.  Nighttime voiding was not reported.  This 
squarely meets the criteria for a 10 percent rating.  Thus, a 
higher rating is not warranted until there is a greater 
frequency.  On the August 2003 consultation, the veteran 
reported frequency without specifying the interval between 
voiding.  Night time voiding was described as 2 to 3 times a 
night.  This meets the criteria for a 10 percent rating but 
does not approximate the 3 to 4 times per night required for 
a higher rating.  38 C.F.R. § 4.7 (2004).  

On April 1, 2004, the veteran reported that he got up to 
urinate 4 to 5 times a night.  The examiner seemed to endorse 
this frequency with a diagnosis of nocturia.  Regularly 
voiding four times a night meets the criteria for a 20 
percent evaluation.  Voiding 4 to 5 times a night, that is 5 
times or less, does not approximate the criteria for a 40 
percent rating, which requires voiding 5 times or more.  38 
C.F.R. § 4.115a (2004).  

The veteran's descriptions of his symptoms have been 
considered.  However, the medical reports provide the most 
probative evidence as to the extent of his urinary tract 
disability.  These reports show, by a preponderance of 
evidence, that the criteria for a rating in excess of 10 
percent were not met prior to April 1, 2004; that the 
evidence supports the criteria for a 20 percent rating as of 
April 1, 2004; and that the preponderance of the evidence is 
against the criteria for a rating in excess of 20 percent.  
In reaching this conclusion, the Board has considered the 
issues raised by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether staged ratings should be 
assigned.  The doctrine of reasonable doubt also has been 
considered where it is applicable.  Otherwise, since the 
preponderance of evidence is against the veteran's claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal may be allowed to this extent only.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Allergic Rhinitis with Sinusitis (also Claimed as a Dust 
Allergy Disorder)

Criteria  Allergic or vasomotor rhinitis will be rated as 
follows:
    With 
polyps.......................................................................
...                  30
    Without polyps, but with greater than 50-percent 
obstruction of                 10
    nasal passage on both sides or complete obstruction on 
one side.  
38 C.F.R. Part 4, Code 6522 (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

The General Rating Formula for Sinusitis (including chronic 
pansinusitis, chronic ethmoid sinusitis, chronic frontal 
sinusitis, chronic maxillary sinusitis, or chronic sphenoid 
sinusitis, diagnostic codes 6510 through 6514) will be:
        Following radical surgery with chronic osteomyelitis, 
or;               50 percent
         near constant sinusitis characterized by headaches, 
pain 
         and tenderness of affected sinus, and purulent 
discharge 
         or crusting after repeated 
surgeries...................................
        Three or more incapacitating episodes per year of 
sinusitis             30 percent
         requiring prolonged (lasting four to six weeks) 
antibiotic 
         treatment, or; more than six non-incapacitating 
episodes 
         per year of sinusitis characterized by headaches, 
pain, and 
         purulent discharge or 
crusting.................................
        One or two incapacitating episodes per year of 
sinusitis                 10 percent 
         requiring prolonged (lasting four to six weeks) 
antibiotic
          treatment, or; three to six non-incapacitating 
episodes per 
         year of sinusitis characterized by headaches, pain, 
and 
         purulent discharge or 
crusting.................................
        Detected by X-ray 
only.........................................                          
0 percent
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97 (2004).  

Background  During his July 2002 VA predischarge examination, 
the veteran's service medical records were reviewed.  He 
reported that he had sinusitis and dust allergies as far back 
as 1982.  He described a lot of congestion and nasal 
stuffiness.  Symptoms were year round but worse in dust 
storms and cold weather.  Examination showed the nose, 
sinuses, mouth and throat to be essentially normal, except 
for some erythema to the turbinates.  There was no sinus 
tenderness.  The pertinent diagnoses were allergic rhinitis 
and sinusitis, intermittent and perennial.  

A VA clinical note, dated in April 2003, shows the veteran's 
nose and throat were within normal limits.  

The report of a primary care clinic visit, in December 2003, 
shows the veteran's nose had no drainage.  Mucosae were pink, 
without swelling or necrosis.  There was no nasal or sinus 
diagnosis.  

The report of the July 2004 VA examination shows that the 
claims folder was reviewed.  The veteran recounted a history 
of sinus symptoms beginning in 1983.  He reported that his 
condition had worsened so that it continued all year.  He did 
not have any interference with breathing through his nose.  
He reported some daily nasal congestion with a clear nasal 
discharge.  He did not have any purulent discharge or 
shortness of breath.  He used a Flonase inhaler, one puff 
daily in each nostril.  He also reported frequent sneezing 
but no evidence of allergic attacks.  The doctor commented 
that the condition did not really incapacitate the veteran.  
On examination, the nose and nasal mucosa were mildly 
hyperemic.  The nose had no crusting and no nasal 
obstruction.  There was some tenderness to palpation of both 
frontal and paranasal sinus areas.  The diagnosis was mild 
vasomotor rhinitis with no evidence of chronic sinusitis 
found.  

Analysis  While the veteran may feel that his rhinitis and 
sinusitis are so disabling that they warrant a compensable 
evaluation, the medical evidence from trained medical 
professionals provides the most probative evidence as to the 
extent of the veteran's disabilities.  

First, considering to the rhinitis, the Board notes that the 
rating code requires either greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side for a 10 percent rating; or, polyps, 
for a 30 percent rating.  38 C.F.R. Part 4, Code 6522 (2004).  
If these criteria are not met, a zero percent rating must be 
assigned.  38 C.F.R. § 4.31 (2004).  Since the medical 
evidence shows by a preponderance of evidence that the 
veteran's nose does not have obstruction or polyps, the 
regulations require that a noncompensable rating be assigned.  

Turning to the sinusitis, a compensable, 10 percent, 
evaluation requires one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Codes 6510-6514 (2004).  Once again the 
Board notes that the competent medical evidence provides the 
most probative evidence as to the extent of the disability.  
This evidence forms a preponderance of evidence which shows 
that the veteran does not experience incapacitating episodes 
of sinusitis, as defined by the regulation to require four to 
six weeks of antibiotic treatment.  The evidence also shows 
that he does not experience three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  The competent medical 
reports show, by a preponderance of evidence, that the 
veteran's symptoms do not approximate any applicable criteria 
for a compensable rating.  Therefore, a noncompensable rating 
must be assigned.  38 C.F.R. § 4.31 (2004).  Since the 
preponderance of evidence is against the veteran's claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


Bronchitis (also Claimed as Reactive Airway Disease (RAD))

Criteria  Pulmonary function tests results after optimum 
therapy are used for evaluation.  61 Fed. Reg. 46723 (Sept. 
5, 1996).  Chronic bronchitis will be rated as follows:
    FEV-1 less than 40 percent of predicted value, or; the 
ratio of          100 percent
     Forced Expiratory Volume in one second to Forced Vital 
     Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
     Capacity of the Lung for Carbon Monoxide by the Single 
     Breath Method (DLCO (SB)) less than 40-percent 
predicted, 
     or; maximum exercise capacity less than 15 ml/kg/min 
oxygen 
     consumption (with cardiac or respiratory limitation), 
or; cor 
     pulmonale (right heart failure), or; right ventricular 
hypertrophy, 
     or; pulmonary hypertension (shown by Echo or cardiac 
     catheterization), or; episode(s)of acute respiratory 
failure, or; 
     requires outpatient oxygen therapy.  
    FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55         60 percent
     percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
     maximum oxygen consumption of 15 to 20 ml/kg/min (with 
     cardiorespiratory limit).  
    FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56                  
30 percent
     to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  
    FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71                  
10 percent
     to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  
38 C.F.R. Part 4, Code 6600 (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

Background  The report of the July 2002 VA predischarge 
examination shows that the examiner reviewed the service 
medical records.  The veteran complained of bronchitis, with 
episodes pretty much year round.  Examination of his chest 
showed normal inspiration and expiration with no rales, 
rhonchi or wheezing.  The chest was normal to palpation and 
percussion. X-rays disclosed blunting of the right 
costophrenic angle, which could represent pleural effusion or 
chronic pleural thickening.  There was a calcified granuloma 
in the right mid lung and, what appeared to be a second 
granuloma in the upper lobe on the right.  The doctor noted 
that similar changes had been seen on other tests and the 
veteran had been treated for a positive tuberculosis test.  
The pertinent diagnosis was bronchitis.    

A VA clinical noted dated in April 2003 shows the veteran's 
lungs had normal vocal fremitus.  There was good 
diaphragmatic motion and full expiration.  The lungs were 
clear to auscultation on both sides.  

During his May 2004 RO hearing, the veteran testified that he 
tested positive for tuberculosis during service and was 
treated (prophylactic treatment for positive tine test).  

The report of the July 2004 VA predischarge examination shows 
that the examiner reviewed the claims folder.  The veteran 
gave a history of a positive tuberculosis test and 
prophylactic treatment during service.  He also reported an 
episode of bronchitis in 1993.  Currently, he did not have 
any cough, sputum production, or hemoptysis.  His weight had 
been stable.  He experienced shortness of breath with 
activities.  The examiner commented that the condition did 
not really incapacitate the veteran.  Breath sounds were 
clear to auscultation, bilaterally.  No wheezing or rhonchi 
were heard.  The diagnosis was bronchitis, resolved.  

The July 2004 pulmonary function tests showed an FEV-1 of 142 
percent predicted, an FEV-1/FVC of 95 percent, and a DLCO 
(SB) of 102-percent predicted.  

Analysis  The veteran's bronchitis is rated under the rating 
criteria set forth above.  If his disability does not fall 
within the perimeters of the rating criteria, the disability 
must be assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.31.  In this case, the pulmonary function tests provide 
the most probative evidence as to the extent of the 
disability.  They clearly show that it does not meet the 
requirements for a compensable rating.  These tests are 
competent evidence and outweigh the veteran's report of 
symptoms by a substantial margin.  38 C.F.R. § 3.159(a) 
(2004).  The medical evidence forms a preponderance of 
evidence which establishes that the service-connected 
bronchitis does not meet the requirements for a compensable 
evaluation.  Since the preponderance of evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Residuals of a Right Foot Sprain

Criteria  The RO rated the right foot sprain by analogy to 
diagnostic code 5284.  38 C.F.R. § 4.20 (2004).  Other foot 
injuries will be rated as 10 percent disabling where 
moderate, 20 percent disabling where moderately severe and 30 
percent disabling where severe.  The next higher rating, 40 
percent, requires loss of use of the foot.  38 C.F.R. Part 4, 
Code 5284 (2004).  This code requires at least a moderate 
injury for a compensable rating.  Mild or slight injuries 
would be noncompensable.  38 C.F.R. § 4.31 (2004).  

Background  The report of the July 2002 VA predischarge 
examination shows that the medical records were reviewed.  
The veteran reported that he started having bilateral foot 
problems in 1991 with tingling of his feet.  This was said to 
occur on a daily basis, be worse with running, and be better 
with rest and stretching.  Examination disclosed tenderness 
to the lateral tarsal of the right foot.  The left foot was 
normal.  The diagnosis was bilateral foot pain, secondary to 
right foot sprain only.  

The report of the July 2004 VA examination shows the veteran 
stated that foot problems began in service.  Since then his 
condition had been the same.  He complained of pain on the 
plantar surface of the right foot, which was only associated 
with flare-ups, which depended on his activity during the 
day.  It was worse with prolonged walking or running.  He 
said that when he had pain, it was usually severe in 
intensity, lasting 15 to 20 minutes.  It was relieved by 
rest, massage, or his stopping activity.  He had no swelling, 
fatigue, or lack of endurance.  He did not use corrective 
devices and did not receive treatment for his foot.  The 
doctor commented that the condition really did not affect his 
daily activities and did not affect his job.  Further, the 
doctor stated that there was no functional impairment due to 
the right foot condition.  

Objectively, the right foot had no gross deformity, pain to 
palpation or mobilization, edema, signs of instability, or 
tenderness to palpation of any aspect of the foot.  There was 
no evidence of functional impairment due to standing or 
walking.  There was no abnormal weight bearing.  There was no 
callous formation on the right foot.  The physician expressed 
the opinion that there was no functional impairment due to 
the veteran's foot condition.  It was noted that June 2004 
X-rays disclosed the bone structures of the right foot to be 
intact.  Slight narrowing was present in the 
metatarsophalangeal joints of the right great toe.  Soft 
tissues were normal.  The diagnosis was right foot strain, 
resolved, found.  

Analysis  The veteran may feel that his service-connected 
foot disorder warrants a compensable evaluation.  However, 
the objective findings and competent medical opinions of 
medical professionals, who have the training and experience 
to evaluate disabilities, makes the medical reports 
significantly more probative than the veteran's claims.  In 
this case, the medical reports describe foot symptoms which 
are no more than slight or mild.  These findings do not 
approximate the moderate foot injury residuals required for a 
compensable, 10 percent rating.  38 C.F.R. § 4.7 (2004).  
Therefore, a noncompensable rating must be assigned.  

The most recent examiner specifically ruled out any 
additional limitation of function or motion of the foot.  The 
overwhelming preponderance of the evidence is against such 
limitation due to any of the DeLuca factors, to include pain, 
weakness, fatigueability and incoordination, so as to support 
a compensable rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet 
App at 202.

The competent medical evidence provides a preponderance of 
evidence against an increase.  As the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable disability rating for residuals of a right foot 
sprain, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Hemorrhoids

Criteria  Hemorrhoids, external or internal, will be rated as 
20 percent disabling where there is persistent bleeding and 
with secondary anemia, or with fissures.  A 10 percent rating 
requires the hemorrhoids be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A noncompensable rating will be assigned where 
the disability is mild or moderate.  38 C.F.R. Part 4, Code 
7336 (2004).  

Background  The veteran's medical records were reviewed for 
the July 2002 VA predischarge examination.  He reported that 
hemorrhoids started back in 1983 and that he treated them 
with over-the-counter medication.  The examiner noted that 
the service medical records showed external hemorrhoids and 
deferred direct examination.  The diagnosis was external 
hemorrhoids, intermittently active.  

On examination in April 2003, the veteran gave a history of 
hemorrhoids and hemorrhoidectomy.  On rectal examination, no 
masses or polyps were palpated.  Stool was guaiac negative.  
The assessment did not include hemorrhoids.  

The report of a December 2003 examination shows no complaints 
or findings of hemorrhoids.  

On the July 2004 VA examination, the veteran gave a history 
of having symptomatic hemorrhoids in service.  He reported 
that he experienced flare-ups at least once a week with 
itching and blood streaks on toilet paper.  There were no 
rectal sphincter control problems, fecal leakage, involuntary 
bowel movements, or episodes of thrombosis of the 
hemorrhoids.  He treated flare-ups with hemorrhoidal 
suppositories with hydrocortisone.  On examination, he had 
good rectal tone.  He had one external hemorrhoid at around 
11 o'clock.  It was not engorged.  There was no redness to 
the rectum or the hemorrhoid.  There was no evidence of 
internal hemorrhoids.  Stool was guaiac negative.  The 
diagnosis was external hemorrhoid, mild found.  

Analysis  The veteran describes occasional itching and 
bleeding.  However, the physician's findings are 
significantly more probative in determining the extent of the 
disability and whether it meets the criteria for a 
compensable rating.  Direct examination in July 2004 
disclosed a single hemorrhoid, which, in the competent 
medical opinion of the examiner, was mild.  The rating code 
provides a noncompensable evaluation for such a mild 
hemorrhoid.  Further, the competent medical evidence 
indicates that the veteran's hemorrhoid does not meet any 
applicable criteria for a higher rating.  The hemorrhoids 
were not large, thrombotic, or irreducible.  There was no 
evidence of excessive redundant tissue, evidencing frequent 
recurrences.  There was no persistent bleeding and with 
secondary anemia.  There were no fissures.  

The medical reports provide a preponderance of evidence, 
which establishes that the disability does not approximate 
any applicable criteria for a compensable rating.  As the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for hemorrhoids, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Muscle Contraction Headaches

Criteria  When the RO granted service connection for muscle 
contraction headaches, it rated them by analogy to migraine 
using diagnostic code 8100.  38 C.F.R. § 4.20 (2004).  A 50 
percent rating is warranted when the veteran experiences very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted when the veteran experiences 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 10 percent rating is 
warranted for migraine headaches when the veteran experiences 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Less frequent attacks 
are noncompensable.  38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8100 (2004).

Background  The service medical records were reviewed for the 
July 2002 VA predischarge examination of the veteran.  He 
complained of bilateral headaches that felt like a tightening 
band around his head.  They were worse with stress or anger.  
There was no nausea, vomiting, photophobia, aura, or other 
symptoms to suggest migraine.  Examination of the head was 
essentially normal.  The diagnosis was muscle contraction 
headaches.  

The report of a primary care clinic visit, in December 2003, 
shows the  veteran reported problems with headaches since 
about 1988.  They felt like a pinprick sensation to the right 
side of his scalp.  The assessment was a chronic headache.  

On the July 2004 VA examination, the veteran gave a history 
of headaches since 1990.  They were described as frequent and 
involving a golf-ball sized area in the left parietal-
occipital region.  He reported that the headaches were worse, 
lasting almost all day long.  The intensity was described as 
very severe.  He said he was experiencing the headache during 
the examination, but the doctor found no evidence of a very 
severe, constant headache, because the veteran was calm with 
no signs of pain.  The veteran said there was no specific 
trigger.  Relief was provided by rest and decrease anxiety 
and stress.  He was not receiving any treatment for the 
headaches.  They usually did not incapacitate him and were 
not prostrating in nature.  On examination, the veteran was 
described as alert and talkative, not in acute distress.  
There were no signs of severe to very severe pain, 
constantly, in any part of his body.  The diagnosis was 
simple headache.  

Analysis  The veteran feels that his headaches are very 
severe and should be compensated.  However, he has not 
reported or documented any prostrating attacks.  Under the 
criteria for rating migraine headaches (by analogy), a zero 
percent rating is assigned in the absence of prostrating 
attacks.  The veteran's assertions have been considered, but 
the reports of the medical professionals are competent 
evidence as to the extent of the disability and, in this 
case, show by a preponderance of evidence that the veteran's 
headaches do not approximate the criteria for a compensable 
evaluation.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for headaches, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Other Criteria and Extraschedular Rating

For each disability evaluated here, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  The Board, as 
did the RO (see statement of the case dated in June 2003), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  In this 
regard, the Board finds that there has been no showing by the 
veteran that any of the service-connected disabilities 
considered in this decision has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for residuals of a vasectomy is denied.  

Service connection for bilateral cataracts and keratitis is 
denied.  

An initial disability rating in excess of 20 percent for 
residuals of a cervical sprain is denied.  

An initial disability rating in excess of 10 percent for 
degenerative joint disease and residuals of a sprain of the 
lumbar spine is denied.  

An initial disability rating in excess of 10 percent for 
degenerative joint disease and chondromalacia of the right 
knee is denied.  

An initial disability rating in excess of 10 percent for 
degenerative joint disease and chondromalacia of the left 
knee is denied.  

An initial disability rating in excess of 10 percent for a 
urinary tract disorder, with frequent urination, prior to 
April 1, 2004, is denied.  

A disability rating of 20 percent for a urinary tract 
disorder, with frequent urination, is granted as of April 1, 
2004, subject to the law and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 20 percent for a urinary 
tract disorder, with frequent urination, is denied.  

An initial compensable disability rating for allergic 
rhinitis with sinusitis is denied.  

An initial compensable disability rating for bronchitis or 
reactive airway disease is denied.  

An initial compensable disability rating for residuals of a 
right foot sprain is denied.  

An initial compensable disability rating for hemorrhoids is 
denied.  

An initial compensable disability rating for muscle 
contraction headaches is denied.  


REMAND

Cardiovascular Disorder

Post service cardiovascular findings on direct examination 
and electrocardiogram have generally been normal; however; a 
May 2004 chest X-ray showed the aorta was tortuous and there 
was an impression of arteriosclerosis.  Given the proximity 
of this medical evidence to the veteran's separation from 
service after 20 years of active duty, the Board finds that 
an examination to confirm this diagnosis and to obtain an 
opinion as to the likelihood that any such disability began 
during or is otherwise linked to service is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Bilateral Hearing Loss Disability

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).  

During his May 2004 RO hearing, the veteran gave sworn 
testimony that his hearing became worse in service and had 
progressed to the point that it required hearing aids.  He 
told of being exposed to loud noise during his military 
career.  

VA examined the veteran prior to his separation from service.  
The report of the July 2002 VA predischarge examination notes 
that a routine test in 2002 disclosed a hearing loss.  
Audiometry reportedly revealed a bilateral high frequency 
hearing loss.  The diagnosis of a hearing loss referred to an 
audiogram.  However, it appears that the audiogram is not of 
record.  May 2003 VA progress notes reflect an audiology 
consultation.  The note indicates that audiometry was done, 
but, again, the report is not of record.  Since the two most 
recent VA audiometric evaluations are not in the record, and 
they may provide significant evidence, they should be 
obtained.  38 C.F.R. § 3.159(c)(2).

The Board also finds that audiological and ENT examinations 
are warranted to determine if the veteran has a current 
hearing loss disability , as defined by 38 C.F.R. § 3.385, 
and, if so, whether such is linked to service or, if it is 
determined that it pre-existed service, whether it was 
aggravated therein.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
Elbows

While the service medical records are negative for any 
pertinent abnormal findings, upon the July 2004 VA 
examination, the veteran reported having problems with both 
elbows since approximately 1984.  This was mostly associated 
with his military duties as a mechanic.  The pain was 
reportedly getting worse and associated with use.  On 
examination of the left elbow, there was no pain on palpation 
of any aspect.  Left elbow flexion was to 140 degrees with no 
pain or discomfort felt.  Left elbow extension was to 0 
degrees with no pain or discomfort.  However, X-rays showed 
bilateral minor osteophyte formation at the head of the 
radius and the collar process of the ulna and the impression 
was degenerative changes, along with a history of left elbow 
epicondylitis.  

Given the proximity of the veteran's arthritis of the elbows 
to service, the Board finds that an orthopedic examination is 
warranted that includes an opinion as to whether the 
arthritis had its onset during service or is otherwise linked 
to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
That examination should also determine the current severity 
of the veteran's service-connected epicondylitis of the left 
elbow.

Shoulders and Hips

The July 2004 examination included X-rays of the shoulders, 
which were reported to show bilateral degenerative changes.

As to the veteran's hips, November 2001 service department 
X-rays were interpreted as showing mild degenerative joint 
disease in the right hip.  On his July 2002 VA predischarge 
examination, the veteran reported that he started getting 
posterior hip pain in 2002 and was told that X-rays showed 
degenerative changes.  The examiner reviewed the record but 
was unable to find any X-rays or notes to that effect.  The 
diagnosis was hip condition, not documented but service 
department magnetic resonance imaging of the right hip, in 
September 2002, was read as showing a possible perilabral 
cyst.  

Also at his May 2004 RO hearing, the veteran testified that 
he twisted his hip during physical training in service and 
required therapy for two months.  On extended use, such as a 
long drive or walking, it felt like the bones were grinding 
on each other, making walking difficult.  

The Board finds that the July 2004 VA examination of the hips 
was incomplete as it did not consider earlier relevant 
medical evidence.  Another examination is warranted to 
determine if a left hip disability, if present, is linked to 
service and the current status of the veteran's service-
connected arthritis of the right hip.  The Board also finds 
that, given the X-ray evidence of arthritis in both shoulders 
within two years of service, an opinion as to whether such 
began during or is linked to some incident of service is 
warranted.  Id.

Right Eye Disorder

In this case, during his  2004 RO hearing, the veteran 
testified that his eyes hurt and were dry.  On his June 2004 
VA eye examination, the veteran complained that his eyes were 
blurry, that he experienced tearing while driving at night 
and that they also itched.  While the examiner specified that 
the veteran's eyes had normal ocular health and that no 
pterygium was present, it was also noted in the examination 
report that the veteran had a right corneal scar from the 
removal of a metallic foreign bode in 1997 (during service).  
The Board finds that a claim of service connection for a 
right corneal scar is raised by the record, that the issue is 
intertwined with the claim for a compensable rating for a 
right pterygium, and that another eye examination that 
addresses whether the veteran has a current right eye 
disorder linked to service is warranted.  Id. 
 
A Disability of the Right Lower Leg

The veteran testified, at his May 2004 RO hearing, that his 
right calf muscle was tight and sore when walking.  
Sometimes, it made it hard to walk.  It affected him one time 
in one or two months, or if he did a twisting motion with the 
leg.  A doctor reportedly had recommended medication.  

A VA clinical note, dated in June 2003, addressed the 
veteran's complaints of pain in the calves of both legs.  He 
veteran gave a history of injuring his left calf.  
Examination of the legs disclosed some pain in the proximal 
calves, bilaterally, with maneuvers of the legs.  The veteran 
also reported pain on straight leg raising.  The assessment 
was musculoskeletal pain.  The doctor commented that there 
was a lack of muscle tone and an exercise regimen might help.  

Neither the July 2002 VA predischarge examination nor the 
July 2004 VA examination clearly or directly addressed the 
leg claim.  The veteran's leg should be examined to determine 
whether there is a disability and, if so, to obtain an 
opinion as to the correct diagnosis, as well as an opinion as 
to whether there is a connection to service.  

The issues of entitlement to service connection for a 
cardiovascular disorder, a bilateral shoulder disability, a 
bilateral elbow disability (other than epicondylitis of the 
left elbow), a bilateral hearing loss disability, a 
disability of the right lower leg, and a left hip disability; 
and the claims for initial compensable ratings for 
epicondylitis of the left elbow, a right eye disorder, and a 
right hip disability are REMANDED for the following 
development:  

1.  The RO should obtain and associate 
with the record, the reports of the 
audiometric measurements taken at the VA 
Health Care Center, El Paso, Texas, for: 
?	the July 2002 VA predischarge 
examination, and; 
?	the May 2003 audiology consultation.  

2.  The veteran should be scheduled for a 
VA audiometric examination to determine 
the current status of his hearing in both 
ears.  The audiometric measurements should 
be associated with the claims folder.  

3.  If and only if a hearing loss 
disability as defined by 38 C.F.R. § 3.385 
is shown, the veteran should be afforded a 
VA ENT examination.  The examiner should 
review the claims folder, to include the 
most recent audiological examination 
results, and express an opinion as to 
whether the veteran had hearing loss prior 
to service and, if so, whether such was 
aggravated during service.  The examiner 
is advised that aggravation, for legal 
purposes, is defined as a chronic 
worsening of the underlying condition 
versus a temporary flare-ups of symptoms.  

If it is determined that the veteran's 
hearing loss was not present prior to 
service, the ENT examiner is requested to 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's hearing loss began 
during service or is otherwise linked to 
some incident of active duty, to include 
exposure to excessive noise.  

4.  The RO should schedule the veteran for 
VA cardiovascular examination for the 
purpose of determining whether the veteran 
has a current cardiovascular disease that 
began during or is otherwise linked to 
service.  The claims folder, including the 
May 2004 chest X-ray report showing a 
tortuous aorta with an impression of 
arteriosclerosis, should be made available 
to the examiner for review.  Any indicated 
tests or studies should be accomplished.  
The examiner should express an opinion 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any cardiovascular disease that may be 
currently present, to include 
arteriosclerosis, began during or is 
otherwise linked to service.    

5.  The veteran should be scheduled for a 
VA eye examination to determine whether a 
corneal scar or pterygium of the right eye 
is present. 

6.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, etiology or approximate onset date 
of any shoulder, elbow (other than 
epicondylitis of the left elbow, which is 
already service-connected), hip (other 
than degenerative joint disease of the 
right hip, which is already service-
connected) and right lower leg disability 
that may be present.  The examination 
should also determine the current severity 
of the veteran's service-connected 
epicondylitis of the left elbow and 
degenerative joint disease of the right 
hip.  The claims folder should be made 
available to the examiner for review.  Any 
indicated tests or studies should be done.  

The examiner is requested to opine whether 
it is as likely as not (50 percent or more 
probability) that any disability of either 
elbow (other than the already service-
connected epicondylitis of the left 
elbow), either shoulder, either hip (other 
than the already service-connected 
degenerative joint disease of the right 
hip) and  right lower leg that may be 
present began during service or is due to 
any incident of active duty.    

7.  Thereafter, the RO should adjudicate 
the raised, intertwined claim of service 
connection for a right corneal scar; and 
readjudicate the claims for service 
connection for a cardiovascular disorder, 
a bilateral shoulder disability, a 
bilateral elbow disability (other than 
epicondylitis of the left elbow), a 
bilateral hearing loss disability, a 
disability of the right lower leg, and a 
left hip disability; and the claims for 
initial compensable ratings for 
epicondylitis of the left elbow, a right 
eye disorder, and degenerative joint 
disease of the right hip, in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


